     Case 3:19-cv-01117-LAB-AHG Document 8 Filed 04/20/20 PageID.35 Page 1 of 1



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    LAMKIN CORPORATION                         Case No.: 19cv1117-LAB (AHG)
12                                Plaintiff,
                                                 ORDER OF DISMISSAL
13    v.
14    ACUSHNET COMPANY
15                              Defendant.
16
17         Plaintiff has filed a notice of voluntary dismissal with prejudice. Defendant
18   has not answered or otherwise appeared. Pursuant to Fed. R. Civ. P. 41(a), this
19   action is DISMISSED WITH PREJUDICE.
20
21         IT IS SO ORDERED.
22   Dated: April 20, 2020
23
24                                             Honorable Larry Alan Burns
                                               Chief United States District Judge
25
26
27
28

                                                1
                                                                                    19cv1117
